UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5239



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEANGELO LAVALE THORPE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:06-cr-00129-REP)


Submitted:   October 22, 2007             Decided:   November 8, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert H. Smallenberg, ROBERT H. SMALLENBERG, PC, Richmond,
Virginia, for Appellant. Chuck Rosenberg, United States Attorney,
Michael S. Dry, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          A jury found DeAngelo Lavale Thorpe guilty of possession

with intent to distribute five grams or more of cocaine base, in

violation of 21 U.S.C.A. § 841 (West 1999 & Supp. 2007), possession

of a firearm by a convicted felon, in violation of 18 U.S.C.A. §§

922(g)(1), 924(e)(1) (West 2000 & Supp. 2007) and possession of a

firearm in furtherance of a drug trafficking crime, in violation of

18 U.S.C.A. § 924(c)(West 2000 & Supp. 2007). On appeal, he claims

the   district     court   erred     by   admitting   evidence   of   prior

convictions.     He further claims the evidence was insufficient to

support the convictions.      Finding no error, we affirm.

          Thorpe was the driver and sole occupant of a car in which

law enforcement seized crack cocaine packaged for individual sale

from the back seat area and a firearm and digital scales from the

front seat area of the car.        Thorpe denied knowing the drugs or the

firearm were in the car.

          A district court’s determination of the admissibility of

evidence under Fed. R. Evid. 404(b) is reviewed for abuse of

discretion.      See United States v. Queen, 132 F.3d 991, 995 (4th

Cir. 1997).    Evidence of other acts is not admissible to prove bad

character or criminal propensity, but such evidence is admissible

to prove motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident.           See Fed. R. Evid.

404(b); Queen, 132 F.3d at 994-95.           Rule 404(b) is an inclusive


                                     - 2 -
rule, allowing evidence of other crimes or acts except those that

tend to prove only criminal disposition.     Id. at 994-95; United

States v. Rawle, 845 F.2d 1244, 1247 (4th Cir. 1988).   Evidence of

prior acts is admissible under Rules 404(b) and Fed. R. Evid. 403,

if the evidence is: (1) relevant to an issue other than the general

character of the defendant, (2) necessary, (3) reliable, and

(4) the probative value of the evidence is not substantially

outweighed by its prejudicial value.    Queen, 132 F.3d at 997.

          We find the district court did not abuse its discretion

admitting evidence of prior convictions. The evidence was relevant

to both knowledge and intent with respect to drug distribution and

firearm possession.     We further find the probative value of the

evidence was not substantially outweighed by the danger of unfair

prejudice.   See United States v. Boyd, 53 F.3d 631, 637 (4th Cir.

1995).   Further, to the extent that the admission of the prior

convictions unfairly prejudiced Thorpe by leading the jury to find

he was guilty of the charged offenses merely because of his prior

offenses, this prejudice was mitigated by the court’s limiting

instructions to the jury.   See Weeks v. Angelone, 528 U.S. 225, 234

(2000) (jurors are presumed to follow the court’s instructions).

          A defendant challenging the sufficiency of the evidence

faces a heavy burden.   See United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).       “[A]n appellate court’s reversal of a

conviction on grounds of insufficient evidence should be confined


                                - 3 -
to   cases   where   the   prosecution’s   failure   is   clear.”    United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984) (internal

quotation marks omitted).       In reviewing a sufficiency challenge,

“[t]he verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”     Glasser v. United States, 315 U.S. 60, 80 (1942).

             Thorpe challenges the sufficiency of the evidence for all

three convictions. We find his arguments are without merit. There

was more than enough evidence to support the jury’s verdict.

             Accordingly, we affirm the convictions and sentence.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 4 -